People v Vinson (2018 NY Slip Op 03712)





People v Vinson


2018 NY Slip Op 03712


Decided on May 23, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 23, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JOHN M. LEVENTHAL
BETSY BARROS
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2017-00196
 (Ind. No. 2532/14)

[*1]The People of the State of New York, respondent,
vPhillip Vinson, appellant.


Paul Skip Laisure, New York, NY (Charity L. Brady of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and William H. Branigan of counsel; Victoria Randall on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Queens County (Douglas Wong, J.), imposed December 1, 2016, revoking a sentence of probation previously imposed by the same court (Barry Kron, J.), upon a finding that he violated conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a weapon in the third degree on the ground that the amended sentence was excessive.
ORDERED that the amended sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid, as the record does not demonstrate that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Pelaez, 100 AD3d 803, 803-804; see also People v Harrison, 153 AD3d 1277; People v Sulsona, 134 AD3d 861; People v Batista, 114 AD3d 696).
Nevertheless, the amended sentence was not excessive (see People v Suitte, 90 AD2d 80).
SCHEINKMAN, P.J., LEVENTHAL, BARROS, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court